 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 362 
In the House of Representatives, U. S.,

March 4, 2010
 
RESOLUTION 
Expressing the support of the House of Representatives for the goals and ideals of the National School Lunch Program. 
 
 
Whereas the National School Lunch Program is declared to be the policy of the United States Congress, as a measure of national security, to safeguard the health and well-being of the Nation’s children and to encourage the domestic consumption of nutritious agricultural commodities and other food, by assisting the States, through grants-in-aid and other means, in providing an adequate supply of food and other facilities for the establishment, maintenance, operation, and expansion of nonprofit school lunch programs;  
Whereas Federal regulations further state that participating schools shall ensure that children gain a full understanding of the relationship between proper eating and good health;  
Whereas local educational agencies are responsible for collaborating with the school community to implement comprehensive nutrition and wellness policies in schools that participate in the National School Lunch Program;  
Whereas all of the Nation’s more than 49,000,000 pupils deserve access to high-quality, safe, nutritious meals available in the school setting, recognizing the link between adequate nourishment and educational performance;  
Whereas children that experience hunger have been shown to be more likely to have lower math scores, decreased attentiveness, increased likelihood of repeating a grade, increased absences and tardiness, and more referrals to special education services;  
Whereas in 2009, the National School Lunch Program in the United States provided over 31,000,000 meals to school children daily, and must comply with rigorous State and Federal requirements, provide adequate food preparation and dining facilities, and cover costs to provide reimbursable meals including food, energy, transportation, labor, and other costs; 
Whereas the National School Lunch Program must provide nutritious meals that are consistent with the goals of the most recent Dietary Guidelines for Americans; 
Whereas the Institute of Medicine of the National Academies of Sciences recommends increased amounts of fruits, vegetables, and whole grains in the National School Lunch Program, and that measures to improve the quality of meals may increase program costs and the need for administrative support; 
Whereas school food service must operate on a nonprofit basis, and it is expected that the Federal subsidy for a free meal will, on average, cover the costs of producing a reimbursable meal; 
Whereas the U.S. Department of Agriculture identified that the full cost to produce a reimbursable lunch generally exceeds the Federal reimbursement for a free lunch; and 
Whereas revenue deficits in school meal programs must be offset by generating additional revenue from other sources that may otherwise support classroom instruction: Now, therefore, be it   
 
That the House of Representatives— 
(1)supports the goals and ideals of the National School Lunch Program; and  
(2)recognizes that America’s pupils deserve access to high-quality, safe, nutritious meals available in the school setting.  
 
Lorraine C. Miller,Clerk.
